 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9      Scott Johnson,                                    Case: No.: 5:18-cv-05337-SVK
10
                           Plaintiff,
11
12      v.                                                [proposed] ORDER GRANTING
                                                          JOINT STIPULATION
13      Raymond V. Castello;
        Wanda Karla Castello; and Does
14      1-10,
15               Defendants.
16
17   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
18
             1. The parties are relieved from their obligation to conduct the joint site
19
                inspection under General Order No. 56.
20           2. All dates based on the Joint Site Inspection deadline shall be
21              recalculated from the date of this Order.
22
     IT IS SO ORDERED.
23
24   Dated: ___________
            May 15, 2019                         ______________________________________
25                                               HONORABLE SUSAN VAN KEULEN
26                                               UNITED STATES MAGISTRATE JUDGE
27
28



                                                      1

     Proposed ORDER Granting Joint Stipulation                        Case No 5:18-cv-05337-SVK
